UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 18, 2012 Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 1-8809 SCANA Corporation 57-0784499 (a South Carolina corporation) arkway, Cayce, South Carolina29033 (803) 217-9000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events SCANA Corporation (“SCANA”) entered into an underwriting agreement dated January 18, 2012 (the “Underwriting Agreement”) with J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and TD Securities (USA) LLC, each individually and acting as representatives of the underwriters named in the Underwriting Agreement, for the sale of $250,000,000 aggregate principal amount of the Company’s Medium Term Notes due February 1, 2022 (the “Notes”), which bear interest at a fixed rate of 4.125% per annum. This Current Report on Form 8-K is being filed for the purpose of filing the exhibits hereto for incorporation into the Registration Statement (File No. 333-163075) relating to the offering of the Notes.A copy of the Underwriting Agreement is filed as Exhibit 1.01, an opinion of Ronald T. Lindsay, Esq., relating to the Notes, is filed as Exhibit 5.01, an opinion of Troutman Sanders LLP, relating to the Notes, is filed as Exhibit 5.02, the consent of Ronald T. Lindsay, Esq., is filed as Exhibit 23.01, the consent of Troutman Sanders LLP is filed as Exhibit 23.02, and certain information relating to Item 14-“Other Expenses of Issuance and Distribution”, relating to Registration Statement (File No. 333-163075) is filed as Exhibit 99.01. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit Underwriting Agreement dated January 18, 2012, between the Company and J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and TD Securities (USA) LLC, each individually and acting as representatives of the underwriters named in the Underwriting Agreement (Filed herewith). Opinion of Ronald T. Lindsay, Esq., relating to the Notes (Filed herewith). Opinion of Troutman Sanders LLP, relating to the Notes (Filed herewith). Consent of Ronald T. Lindsay, Esq. (Filed as part of opinion filed as Exhibit 5.01). Opinion of Troutman Sanders LLP (Filed as part of opinion filed as Exhibit 5.01). Information Relating to Item 14 – Other Expenses of Issuance and Distribution, relating to Registration Statement on Form S-3 (File No. 333-163075) (Filed herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCANA Corporation (Registrant) January 19, 2012 By: /s/James E. Swan, IV James E. Swan, IV Controller EXHIBIT INDEX Exhibit Number Underwriting Agreement dated January 18, 2012, between the Company and J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and TD Securities (USA) LLC, each individually and acting as representatives of the underwriters named in the Underwriting Agreement (Filed herewith). Opinion of Ronald T. Lindsay, Esq., relating to the Notes (Filed herewith). Opinion of Troutman Sanders LLP, relating to the Notes (Filed herewith). Consent of Ronald T. Lindsay, Esq. (Filed as part of opinion filed as Exhibit 5.01). Opinion of Troutman Sanders LLP (Filed as part of opinion filed as Exhibit 5.01). Information Relating to Item 14 – Other Expenses of Issuance and Distribution, relating to Registration Statement on Form S-3 (File No. 333-163075) (Filed herewith).
